Citation Nr: 0426165	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder from July 31, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, granting 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and assigning a 30 percent schedular 
evaluation therefor, effective from July 31, 1997.  Further 
processing of the appeal was later undertaken by the RO in 
Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The question presented by this appeal is what evaluation is 
warranted for the veteran's PTSD from July 31, 1997.  It is 
apparent, however, that the RO has not to date documented 
their consideration of the holding in Fenderson v. West, 12 
Vet.App. 119 (1999) in adjudicating the merits of the case at 
hand.  Fenderson stands for the proposition that, where a 
claimant challenges the initial rating assigned, then staged 
ratings may be assigned from the date upon which the grant of 
service connection was made effective, based on the varying 
severity of the disorder in question.  Id.  

Further evidentiary development is likewise in order, given 
that the record indicates that the veteran suffers from 
multiple psychiatric disorders, including a nonservice-
connected bipolar disorder.  The representative argues that 
the symptoms of PTSD cannot reasonably be differentiated from 
those of the veteran's bipolar disorder, and examining and 
treating medical professionals note both the existence of 
some overlap in symptoms and some differentiation, albeit 
without any consistent opinion as to the corresponding level 
of social and industrial impairment resulting only from the 
service-connected PTSD.  In this regard, in April 2003, the 
veteran's treating VA psychiatrist reported that in assessing 
occupational and social impairment, the veteran was 
experiencing deficiencies in most areas, but due to both a 
bipolar affective disorder and PTSD.  Clarifying medical 
findings and opinions as to the severity and impact of the 
veteran's PTSD are found to be needed.  As well, the 
retrieval of VA medical records for the period from July 1997 
to November 1999 is needed, as those records are now absent 
from the claims folder.  

Finally, compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and its implementing regulations, has not been 
achieved in this instance.  Corrective actions are thus in 
order.  In this regard, the record indicates that, despite 
the passage of such legislation by Congress in November 2000, 
it was not until March 2003 that the any attempt was made to 
notify the veteran of the existence of the VCAA.  Moreover, 
the March 2003 effort was inadequate as the notice letter 
failed to set forth the specific evidence and information 
required to substantiate the claim in question, nor does it 
outline the division of responsibility between VA and the 
veteran with respect to the retrieval of Federal and/or non-
Federal records.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(c) (2003); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  As such, the veteran is entitled to be provided 
the requisite VCAA content-complying notice and proper 
subsequent VA process under Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  

For the reasons noted, this matter is hereby REMANDED to the 
RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim for an evaluation in excess of 30 
percent for PTSD from July 31, 1997.  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must obtain for inclusion in 
the record any and all VA treatment 
reports not already within the claims 
folder with respect to medical care 
received by the veteran for his PTSD from 
July 1997 to the present, including those 
VA treatment notes compiled from July 
1997 to November 1999 and from May 2004 
to the present

3.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of ascertaining the nature 
and severity of his PTSD from July 1997 
to the present.  The claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
examination and all diagnostic testing 
necessary to determine the full extent of 
all pertinent disability.  All applicable 
diagnoses must be fully set forth and, to 
the extent possible, those symptoms and 
manifestations of the veteran's PTSD 
alone must be differentiated from those 
pertaining to any other disorder, 
including his nonservice-connected 
bipolar disorder.  A Global Assessment of 
Functioning Scale score must be assigned 
solely on the basis of the social and 
industrial impairment resulting from the 
veteran's PTSD throughout the period from 
July 1997 to the present, to the extent 
that the manifestations of that disorder 
can reasonably be dissociated from those 
manifestations attributable to any other 
entities.  The degree to which any such 
differentiation may be undertaken, as 
well as the significance of the score 
assigned, must be fully discussed.  If 
the symptoms cannot be differentiated 
without speculating that fact must be 
noted, and the reasons why explained.

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report to the examiner for any and all 
needed action.  

5.  Lastly, the RO must enter a rating 
decision and readjudicate the question 
what rating is warranted for PTSD from 
July 31, 1997, based all of the evidence 
of record and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  In 
addition, such claim must be adjudicated 
in light of the holding in Fenderson v. 
West, 12 Vet.App. 119 (1999), as to the 
assignment of staged ratings.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  If an 
extraschedular rating is not in order the 
reasons and bases for that finding must 
be provided.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


